United States District Court
Northern District of California

0 Oo NT KH HW BF WN —

Nm PO WN WN FCO NHN RN BRO Rm mm me me ce me om eee
ao NN DB th OF OU DOOlUMElUOlUlUlUCUCNCOUCCCUMOOCUMNSO DN ARO Nl CUO

 

 

FILED
MAY -"7 2021

SUSAN Y. SOONG UNITED STATES DISTRICT COURT j Db
CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNANORTHERN DISTRICT OF CALIFORNIA

Cv2i rig ™ OB O11 SMISC

IN THE MATTER OF Case No.
Jamie Nichole Harris #255826 ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Jamie Nichole Harris .

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective March 31, 2021, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b){1). On or before June 17, 2021, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 1 1-7(b)(3). The Clerk shall close this file on or after June 17, 2021 absent further order of this
Court.

IT IS SO ORDERED.

Dated: May 7, 2021

 

JAM ATO
UnitedfBtates District Judge

Avorney-discipline GSC CNA
reve PE-LS

 
